Title: To George Washington from Robert Dinwiddie, 23 April 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Apr. 23d 1756

Your Letr of the 19th by Mr Rutherfurd came to my Hands Tuesday last, but Yours of the 16th by Express did not reach me till the day after. I am heartily sorry for the Death of Capt. Mercer, & the other poor Men that were killed with him, it appears to me that the Enemy drew them out after them, pretending to fly, in order to destroy them from their lurking Places; but it surprizes me that we do not hear of any of the Enemy being killed; probably as usual they secret their Dead.
It gives me much Concern to think of Your Situation & seeing our Numbers are so few, & that the Militia are so backward in rising on so necessary an Occasion & in so imminent

Danger & Necessity. I am endeavouring with the Assembly to hasten the Bill for draughting the Militia to augment our Forces to 2000; & I expect this Day or To-morrow it will pass both Houses, & I shall very soon give my Assent to it—Your Proposal in regard to them is entirely agreeable to my Proposal to the House, excepting two more Field Officers, which I did not mention, but I shall agree thereto, tho’ shall not appoint any more Officers till I see or hear from You—I have not the least Objection to Yr Brother’s being a Lieut.
The Cherokees propose sending us 600 Men if we will build a Fort in the Upper Cherokee Country, which is agreed on & Majr Lewis is appointed to oversee the building of it, & I shall send 60 Men with him—I have had great Trouble with the Cherokees that are here to perswade them to go to Fort Cumberland, at last they have consented, there will be about 60 of them; & Lieut. Baker here got fourteen of the Nottaways who are now here & will march To-morrow. I wish I cou’d augment Your Forces imediately so as to scower the Woods of those mishievous Miscreants; however keep up Your Spirits & in Time I hope we shall be able to vanquish them.
The Men draughted from the Militia will be under the same Regulation as those now under Yr Command. Letters from England leave us still in Uncertainty as to Peace or War—Two Genls ⟨a⟩re appointed for America Lord Louden & Genl Abercrombie, & it’s thot they will bring over two Battalions, but whether for this Place or NYork remains uncertain, it’s further said H. Majesty intends to send blank Commissions for the Americans, if so, I doubt not You will be taken care of.
Pray examine Yr Pay Master in regard to the Stopages for the People’s Cloathing; for I cannot have my Supplies settled without Your Assistance. I am excessively hurried with many different Affairs that I cannot write any more but that I am with Respect. Sir Your most humble Servt

Robt Dinwiddie


P:S: If the Militia are order’d to meet & do not appear, they shd be fined agreeable to the Act of Assembly.

